Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zikeli et al. (PG Pub. 2007/0161311) as evidenced by SmartFiber (https://www.smartfiber.de/fileadmin/user_upload/Product_Data_Sheet_SeaCell_MT_1.7_Modal_Technology_-_December_2016.pdf, page visited on 07/31/2020).
Regarding claim 1, Zikeli et al. teach a modified viscose fiber comprising an incorporated algae material. Zikeli et al. teach algae is incorporated in amounts 0.1-30% by 
Regarding claim 2, Zikeli et al. are silent regarding the claimed fiber strength values. However, given Zikeli et al. teach clearly various sizes of the viscose fibers can be produced with various strengths and given SmartFiber teaches a viscose fiber made with algae with the claimed strength, it is clear the claimed fiber strength is taught and achievable by Zikeli et al.And further, Zikeli et al. teach such a similar process as taught by the present invention made with such similar materials in such similar amounts, the claimed fiber strength is necessarily inherent.
Regarding claims 3 and 8, The claimed content of zinc ions is inherent as Zikeli et al. teach inclusion of zinc sulfate 1.5%.
Regarding claim 4, Zikeli et al. teach inclusion of 0.9% by weight of algae and since the amount is even higher after water is removed, the claimed amount of algal material is taught by Zikeli et al. 
Regarding claim 7, Zikeli et al. teach a yarn according to claim 1. 
Regarding claim 9, Zikeli et al. teach 0.1-30% weight of algal material [0043]. 
Regarding claim 10, Zikeli et al. teach a planar textile assembly comprising the modified viscos fiber of claim 1 in that a fabric is taught. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zikeli et al. (PG Pub. 2007/0161311) in view of Gert (WO 2011/026159).
Regarding claim 1 and 5, 
Zikeli et al. teach a modified viscose fiber comprising an incorporated algae material. Zikeli et al. teach algae is incorporated in amounts 0.1-30% by weight [0043]. Given the previous combination teach such a similar process as taught by the present invention made with such similar materials in such similar amounts. Therefore, the claimed wet modulus at an elongation of 5% in a wet state is necessarily inherent to the fiber of the previous combination. In the alternative, it would have been obvious to one of ordinary skill in the art to arrive at the claimed wet modulus through routine experimentation given Zikeli et al. teach algae is incorporated in amounts 0.1-30%. Further, it would have been obvious for one of ordinary skill in the art to arrive at the claimed wet modulus through routine experimentation in order to provide health improving benefits by varying the algal content in the fiber.
Regarding claim 2, The previous combination is silent regarding the claimed fiber strength values. However, given the previous combination teach clearly various sizes of the viscose fibers can be produced with various strengths and given SmartFiber teaches a viscose fiber made with algae with the claimed strength, it is clear the claimed fiber strength is taught and achievable by the previous combination. And further, the previous combination teach such a similar process as taught by the present invention made with such similar materials in such similar amounts, the claimed fiber strength is necessarily inherent.
Regarding claims 3 and 8, The claimed content of zinc ions is inherent as Zikeli et al. teach inclusion of zinc sulfate 1.5%.
Regarding claim 4, 
Regarding claim 6, Zikeli et al. teach 0.1-30% weight of algal material [0043]. Zikeli et al. teach a content of 0.9% and claim 6 merely recites 2%-15%. It would have been obvious to one of ordinary skill in the art to arrive at the claimed algal content through routine experimentation. Further, it would have been obvious for one of ordinary skill in the art to arrive at the claimed wet modulus through routine experimentation in order to provide health improving benefits by varying the algal content in the fiber.
Regarding claim 7, Zikeli et al. teach a yarn according to claim 1. 
Regarding claim 9, Zikeli et al. teach 0.1-30% weight of algal material [0043]. Further, Zikeli et al. teach inclusion of 0.9% by weight of algae and since the amount is even higher after water is removed, the claimed amount of algal material is taught by Zikeli et al. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed algal content through routine experimentation. Further, it would have been obvious for one of ordinary skill in the art to arrive at the claimed wet modulus through routine experimentation in order to provide health improving benefits by varying the algal content in the fiber.
Regarding claim 10, Zikeli et al. teach a planar textile assembly comprising the modified viscos fiber of claim 1 in that a fabric is taught. 
Regarding claim 9, Zikeli et al. teach 0.1-30% weight of algal material [0043]. Further, Zikeli et al. teach inclusion of 0.9% by weight of algae and since the amount is even higher after water is removed, the claimed amount of algal material is taught by Zikeli et al. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed algal content through routine experimentation. Further, it would have been obvious for one of ordinary skill in the art to arrive at the claimed wet modulus through routine experimentation in order to provide health improving benefits by varying the algal content in the fiber.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/01/2020, with respect to the rejection(s) of claim(s) 1-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same art. While it is agreed Zikeli et al. Example 7 does not read on the claimed wet modulus, Zikeli et al.  and Gert teach such a similar process as taught by the present invention made with such similar materials in such similar amounts. Therefore, the claimed wet modulus at an elongation of 5% in a wet state is necessarily inherent to the fiber of cited art. As such, the present claims are not patentable. Further, it would have been obvious for one of ordinary skill in the art to arrive at the claimed wet modulus through routine experimentation in order to provide health improving benefits by varying the algal content in the fiber. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789